OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
MASON, J.:
In the opinion heretofore written in this case it was stated that the record did not show that it contained all the instructions that were given, and two assignments of error were, disposed of wholiy or in part upon this ground. In a motion for a rehearing the plaintiff in error contends that although an express recital to that effect is wanting a fair inference can be drawn from the record that it does contain all the instructions, and this contention proves to be correct. The assignments involved have therefore been reexamined in the light of this fact. -
The other arguments presented in the motion, especially those with regard to the rejection of certain evidence, have also been carefully considered, and the conclusion is reached that while the questions discussed are not free from doubt no such error is shown as to justify a reversal of the judgment. The motion is accordingly denied.
All the Justices concurring.